Filed 11/22/21 C.W. v. Superior Court CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
  California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                      or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 C.W.,

          Petitioner,                                                     E077653

 v.                                                                       (Super.Ct.No. J287541)

 THE SUPERIOR COURT OF SAN                                                OPINION
 BERNARDINO COUNTY,

          Respondent;

 SAN BERNARDINO COUNTY
 CHILDREN AND FAMILY SERVICES,

          Real Party in Interest.


         ORIGINAL PROCEEDINGS; petition for extraordinary writ. Erin K. Alexander,

Judge. Petition denied.

         Clark & Le and Mark Oliver for Petitioner.

         No appearance by Respondent.

         Steven O’Neill, County Counsel and Joseph R. Barrell, Deputy County Counsel

for Real Party in Interest.




                                                              1
       In this writ proceeding filed pursuant to California Rules of Court, rule 8.452,

petitioner C.W. (father) seeks relief from the juvenile court’s order terminating his
                                                                                     1
reunification services and setting a hearing under Welfare and Institutions Code section

366.26 for his child C.W. Jr. (child). Father contends San Bernardino County Children
                                                                                               2
and Family Services (CFS) failed to provide him with reasonable reunification services.

We deny the petition.

                                          FACTS

       In September 2020, the child was born prematurely (at 27 weeks gestation) and

with amphetamines in his system. Due to severe medical concerns, the child remained

hospitalized after mother was discharged. A hospital social worker reported to CFS that

both mother and father visited the child “infrequently, often late at night, and appear[ed]

to be under the influence.” Also, father “at times [became] verbally aggressive with the

nursing staff.” In November 2020, father was asked not to return to the hospital because

he was caught breaking into cars in the hospital parking lot. He was arrested after he
                               3
came to the hospital anyway.

       1
         Undesignated statutory references are to the Welfare and Institutions Code.
       2
         The child’s mother is not a party in this proceeding, and will be discussed only
as necessary for context.
       3
          Father was arrested on November 5, 2020. According to father’s criminal
history, he was arrested on that date for violating the terms of his supervised release (Pen.
Code, § 3455) and unlawful possession of ammunition (id., § 30305, subd. (a)(1)). At
some points in the record, this arrest is described as taking place at the child’s bedside.
Father, however, told a social worker that he was walking down the street when he was
stopped and searched by police because he was on parole, and he was arrested when they
                                                                 [footnote continued on next page]


                                             2
       In December 2020, the child was detained from parents’ custody, but remained

hospitalized; it was expected he would need to remain hospitalized for at least the next 10

weeks, and that he would have ongoing “severe and complex medical needs.” In the

dependency petition, CFS alleged the child came within section 300, subdivision (b)(1),

based on issues arising from both parents’ homelessness, substance abuse, and history of

domestic violence, as well as subdivision (j), based on dependencies involving older

children of mother.

       Father was not present for the detention hearing on December 18, 2020, because

he was incarcerated at San Bernardino’s Central Detention Center (CDC), which was on

a facility wide quarantine. The court found CFS had established a prima facie case that

the child came within section 300 and for out of home detention, and ordered the child

detained from parents’ custody.

       On January 7, 2021, a social worker interviewed father at CDC. Father denied

attempting to break into cars at the hospital, claiming that he was just looking for his car

and was not sure which was his, so he was trying his key on different cars to see if it

would fit. He denied substance abuse issues or engaging in domestic violence with

mother. The social worker noted, however, that father’s denials were inconsistent with

other evidence. Hospital security had approached father on several occasions when he

was observed attempting to break into cars, and he ran away when approached; he was

caught on the second or third occasion. Mother reported smoking methamphetamines

found a bullet in his backpack, “of which he claims he was not aware.” For present
purposes, we need not resolve this discrepancy.

                                              3
together with father, and she stated that there had been three incidents of domestic

violence with father that caused her to call law enforcement. Father’s criminal history

included arrests for domestic violence during the period he was with mother, and there

were open dependency cases in Arizona regarding several older children of mother that

involved alleged domestic violence between mother and father.

       The jurisdiction and disposition hearing was initially set for January 19, 2021, but

was continued to allow father to complete paternity testing. At the continued jurisdiction

and disposition hearing in March 2021, father was present, but remained in custody. The

juvenile court found father to be the child’s biological father based on the results of the

paternity testing. It also found the dependency petition’s allegations true, except for the

allegation based on father being homeless, since he was in custody. CFS recommended

that father not be provided reunification services based on his “lack of involvement and

his current circumstances.” The trial court, however, ordered that both parents be

provided services, with father’s supervised visitation to commence upon his release from

custody.

       In advance of the six month review hearing in September 2021, CFS reported that

the social worker had not been able to visit father at CDC due to pandemic related

restrictions. Father was released from custody on July 16, 2021. He did not immediately

contact CFS, however, and CFS did not learn of his release until August 10, 2021. On

that date, the social worker—not the one who had interviewed father in January 2021, but

a new one, assigned to the case a few days after that interview—called CDC to gather



                                              4
information from father about possible relative placements for the child, to ask father

about “his plan to start his reunification services when released as services are not

provided at CDC,” and to “discuss visits.” The officer on duty informed her that father

had already been released. The same day, the social worker discovered that father was

“currently homeless.”

       The social worker was subsequently unable to contact father directly. The child’s

paternal grandmother, however, confirmed that father was homeless, as was mother, and

stated that mother and father “continue to use drugs together.” The paternal grandmother

also stated that mother had told her that father was “disturbing her” and that father did not

have a phone. Subsequently, mother told the social worker that father was homeless and

he continued to use drugs. She said that father had been stalking her and she planned to

seek a restraining order against him.

       At the review hearing, CFS and minor’s counsel recommended that the court

terminate the parents’ reunification services and set a section 366.26 hearing. Father,

through counsel, presented no affirmative evidence, but argued that he had not been

provided with reasonable services, noting that the case plan called for monthly contact
                                                  4
with the social worker, which had not happened. Father’s counsel represented that


       4
         We note that the case plan in our record, cited by father as the source of the
monthly contact provision, describes the case plan participants as including only mother
and child, and does not mention father. Nevertheless, any case plan in which father
might have participated, whether this one or one developed for him separately, would
have included some similar provision. (See In re T.G. (2010) 188 Cal.App.4th 687, 698
[noting that social worker is “charged with maintaining reasonable contact with the
parents during the course of the reunification plan”].)

                                              5
father had stated he tried “multiple times” to contact CFS since his release but had not

been successful in doing so.

       The juvenile court found that neither parent had made substantive progress on the

case plan and that reasonable services had been provided. Regarding father’s

reunification services, the court commented: “I do find that reasonable services were

provided. I’ll note that it’s unfortunate that the pandemic had multiple effects, but it’s

clear by the information in today’s report that the agency had no ability to visit the father

at CDC due to COVID restrictions and no services were provided at CDC during the

COVID restrictions. The father was then released. I have no evidence before the Court

that the father has contacted the agency, but I do have multiple attempts by the agency to

locate the father to engage him in services. They tried to locate him through his relatives

as well as the mother to make contact for that and I find that that is reasonable and

sufficient.”

                                       DISCUSSION

       Father does not fault CFS for his receiving no reunification services while he was

incarcerated from December 2020 to July 2021. It is undisputed that no services were

then available to CDC inmates due to the pandemic. Rather, he focuses on the social

worker’s failure to make monthly contact with him during his incarceration. He further

argues that the trial court failed to consider his lack of access to services during

incarceration, which, combined with the social worker making “no effort to set up

services for him [until] after he was released,” acted to “‘thwart reunification.’” In his



                                              6
view, the juvenile court’s reasonable services finding must be reversed, along with “all

other findings and orders made at the six-month review hearing” that rest on that

“inadequate foundation.” We are not persuaded.

       “‘Reunification services implement “the law’s strong preference for maintaining

the family relationships if at all possible.”’ [Citation.] Therefore, reasonable

reunification services must be offered to a parent.” (Christopher D. v. Superior Court

(2012) 210 Cal.App.4th 60, 69.) The agency “must make a good faith effort to develop

and implement reasonable services responsive to the unique needs of each family . . . in

spite of difficulties in doing so or the prospects of success.” (Ibid.; see also In re Lauren

Z. (2008) 158 Cal.App.4th 1102, 1113 [“Absent a finding of detriment, even incarcerated

parents are entitled to reasonable reunification services”].) Nevertheless,

“‘[r]eunification services are voluntary . . . and an unwilling or indifferent parent cannot

be forced to comply with them.’” (In re Ronell A. (1996) 44 Cal.App.4th 1352, 1365.)

Reunification services are not inadequate simply because the parent is unwilling or

indifferent. (In re Jonathan R. (1989) 211 Cal.App.3d 1214, 1220; see also In re Michael

S. (1987) 188 Cal.App.3d 1448, 1463, fn. 5 [social worker is not required to “take the

parent by the hand and escort him or her to and through” services].)

       “The adequacy of the reunification plan and of the agency’s efforts to provide

suitable services is judged according to the circumstances of the particular case.”

(Christopher D. v. Superior Court, supra, 210 Cal.App.4th at p. 69; see also In re Misako

R. (1991) 2 Cal.App.4th 538, 547 [“The standard is not whether the services provided



                                              7
were the best that might be provided in an ideal world, but whether the services were

reasonable under the circumstances”].) We review the juvenile court’s order finding
                                                                         5
sufficient reunification services under the substantial evidence standard. (In re P.A.

(2006) 144 Cal.App.4th 1339, 1344.) We resolve all conflicts in support of the juvenile

court’s determination, examine the record in the light most favorable to the juvenile

court’s findings and conclusions, and indulge all legitimate inferences to uphold the

court’s order. (In re Brison C. (2000) 81 Cal.App.4th 1373, 1379.)




       5
          Some courts have applied the abuse of discretion standard of review to a
juvenile court’s order regarding reunification services. (See, e.g., In re Angelique C.
(2003) 113 Cal.App.4th 509, 523-524, disapproved on another ground by
Conservatorship of O.B. (2020) 9 Cal.5th 989, 1003, fn. 4.) We view the trial court’s
ruling regarding the adequacy of the agency’s efforts to provide reunification services to
be at least primarily a factual determination, properly subject to substantial evidence
standard of review. (See In re Caden C. (2021) 11 Cal.5th 614, 640-641 [in similar
context, holding factual determinations, including those that underpin exercise of
discretion, are properly reviewed for substantial evidence].) We would reach the same
conclusions if we were to frame all or part of our discussion in terms of the abuse of
discretion standard. (See id. at p. 641 [“While each standard here fits a distinct type of
determination under review, the practical difference between the standards is not likely to
be very pronounced”].)
        We also note that some courts have held that harmless error analysis does not
apply to review of a reasonable services finding. (In re A.G. (2017) 12 Cal.App.5th 994,
1004-1005; but see In re Ronell A., supra, 44 Cal.App.4th at pp. 1365-1366 [concluding
that even if court erred in finding services were reasonable, the error would not be
prejudicial].) In light of our holding here, we need not consider whether harmless error
analysis is appropriate or, if so, the results of such an analysis.


                                             8
       First, father is simply incorrect that the juvenile court failed to take into account

his inability to receive services during his incarceration. The juvenile court expressly

acknowledged that circumstance in announcing its ruling. We understand the juvenile

court’s comments to suggest it may have made a different decision if there were evidence

that father exercised any diligence regarding his case plan after his release, precisely

because it was considering the pandemic related restrictions on services at CDC.

       Further, the record supports the conclusion that father did not receive more

services primarily because of his own unwillingness or indifference, not failures by CFS.

Although father’s counsel represented that father claimed to have tried to contact CFS on

multiple occasions, there is no evidence showing any such attempts either during or after

his incarceration. (See Biron v. City of Redding (2014) 225 Cal.App.4th 1264, 1269, fn.

1 [“Of course, the statement of an attorney is not evidence”].) At the very least, when

father was released, he could have and should have immediately informed CFS of his

changed contact information, and, more to the point, that he was out of jail and could

begin working on his case plan, including by visiting with the child and by engaging in

services. (See § 316.1, subd. (a) [parent must designate mailing address to be used by

court and agency, notify court or agency in writing of a new mailing address]; In re T.G.,

supra, 188 Cal.App.4th at p. 698 [“While it is true the social worker is charged with

maintaining reasonable contact with the parents during the course of the reunification

plan, he or she cannot do so without some degree of cooperation from the parent”].)

Indeed, at the jurisdiction and disposition hearing, the juvenile court instructed: “I’ll



                                              9
caution both parents that because this is a child under the age of three you need to show

progress in your case plan within the first six months. So, sir, you’ll want to contact the

agency as soon as you’re released.” Father did not follow this instruction.

       To be sure, the record suggests several ways CFS might have done more to

attempt to engage father in his case plan. There is no evidence that a copy of the plan

was sent to father during his incarceration, as the trial court instructed CFS to do. There

is also no evidence that CFS attempted to contact father by phone or mail (since in-

person visits were not possible) between the March 2021 jurisdiction and disposition

hearing when services were ordered and the August 10, 2021 call when the social worker

learned father had been released. Although pandemic related restrictions on visitation

made it impossible for the social worker to make in-person visits to father in jail, there is

no evidence that phone or mail contact was similarly disrupted.

       Nevertheless, once the social worker discovered father had been released, she

made diligent efforts to attempt to contact him, without success. Together with the

evidence of father’s behavior during the period after his release from prison, it was

reasonable for the juvenile court to infer that CFS was ready and willing to provide

reasonable reunification services to father, and that it was his own unwillingness or

indifference to participating in his case plan that caused him not to receive any such

services. Thus, viewed in the required, deferential light, the juvenile court’s ruling was

supported by substantial evidence, and we may not disturb it.




                                             10
                               DISPOSITION

     The petition is denied.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                               RAPHAEL
                                                         J.

We concur:

MILLER
              Acting P. J.


CODRINGTON
                        J.




                                   11